ON APPELLANT’S MOTION FOR REHEARING.
BEAUCHAMP, Judge.
Appellant insists that reversible error is shown in the argument complained of in Bill of Exception No. 2, discussed in the original opinion, and in Bill of Exception No. 1 addressed to a remark of the same counsel to the effect that “there must be a complaint or the Texas Liquor Control Board would not have gotten a search warrant.” The trial court sustained the objections to both remarks and instructed the jury to disregard the same. Appellant urges that under the decisions of this court in Jones v. State, 151 Tex. Cr. R. 115, 205 S.W. 2d 590; Porter v. State, 154 Tex. Cr. R. 252, 226 S.W. 2d 435; and Peysen v. State, 136 Tex. Cr. R. 127, 124 S.W. 2d 137, the erroneous argument requires reversal.
Bill of Exception No. 2 complains of the argument of the assistant district attorney who stated to the jury: “The people of DéSoto are asking the jury to convict this defendant.” DeSoto, as the record shows, is a precinct in Dallas County in which the sale of intoxicating liquor is prohibited. There is no evidence in the record as to the wishes of the people of that community and the statement is without support. Such evidence *138would be inadmissible if offered. The trial judge recognized the improper argument and. instructed the jury not to consider the same. This was all the trial judge could do.
In Porter v. State, supra, we held that statements of the prosecuting attorney as to what the people are expecting and want bring before the jury facts not admitted on the trial, and are prejudicial and harmful to appellant.
In Jones v. State, supra, we overruled the contention that the trial court’s instruction to disregard argument, which injected into the record new facts harmful to the accused, would cure the error.
The quoted positive statement as to the request of the people of DeSoto cannot be brushed aside as a mere reference. They had voted for prohibition years ago. They did not know this defendant. They were not called as witnesses on the trial. To sanction such argument would overturn every case, probably a hundred, on the subject. We have a law against murder with a death penalty. It was passed by the legislature, representatives of the people. If a prosecutor can tell a jury what the people want, why not let them prescribe the penalty — even death for murder? If the people are to pass upon the guilt, and if their expression by ballot is evidence of their desire to have any defendant convicted, then trials are not necessary. Just bring a charge and assess the penalty.
Appellant’s motion for rehearing is granted; the order of affirmance is set aside, andx the judgment of the trial court is now reversed and the cause remanded.